EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voice mail message from Attorney Kelly Kasha on June 10, 2022.
Claims 1, 4, 6, 9, 12-14, and 17-20 of the application have been amended as follows:
a.  In the first line of Claim 1, please replace the word “process” with --method--.
b.  In the second and third lines of Claim 1, please delete the text “ served by one or more kiosks”.
c.  In the third line of Claim 1, please replace the word “process” with --method--.
d.  In the twelfth line of Claim 1, at the beginning of the line, please insert the text --the --.
e.  In the seventeenth line of Claim 1, please replace the word “indicia” with --indicium--.
f.  In the twenty-eighth line of Claim 1, please replace the word “indicia” with --indicium--.
g.  In the second line of Claim 4, please replace the word “comprises” with --comprise--.
h.  In the fifth line of Claim 6, please replace the first occurrence of the word “the” with --an--.
i.  In the twelfth line of Claim 9, please replace the word “device” with --devices--.
j.  In the sixteenth line of Claim 9, please replace the word “indicia” with --indicium--.
k.  In the twenty-fourth line of Claim 9, please replace the word “indicia” with --indicium--.
l.  In the first line of Claim 12, please replace the word “comprises” with --comprise--.
m.  In the second line of Claim 13, please delete the text “further “.
n.  In the fourth line of Claim 14, please replace the word “the” with --an--.
o.  In the first line of Claim 17, please replace the word “process” with --method--.
p.  In the first line of Claim 18, please replace the word “process” with --method--.
q.  In the first line of Claim 19, please replace the word “process” with --method--.
r.  In the first line of Claim 19, please delete the text “further “.
s.  In the second line of Claim 19, please replace the word “process” with --method--.
t.  In the first line of Claim 20, please replace the word “process” with --method--.
*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Allowable Subject Matter
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Karch, US 20100225475 A1, and Reinhold, R., “Los Angeles Aids in Plan for Electric Car,” Journal Record, Oklahoma City, Oklahoma, BridgeTower Media Holding Company, September 25, 1991.
Karch discloses:
- a method (or kiosk) for managing parking;
- wherein the parking request is received through a user interface of the kiosk;
- said controller programmed to manage a plurality of parking spaces;
- based on at least the parking request, automatically enabling the charging device, by the controller;
- wherein there are a plurality of parking spaces serving a plurality of motorists.
Reinhold discloses each of said plurality of parking spaces comprising a parking space having a charging device for electric vehicles.
As per Claims 1 and 9, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combinations of elements/limitations in the claims, including the particular configurations of the elements/limitations with respect to each other in the particular combinations.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combinations of elements/limitations in the claims, including the particular configurations, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628